Murray, C. J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
The transfer of the cause from the Justice’s to the District Court, was illegal, and cannot defeat the plaintiff’s rights by operating a dis? continuance.
After the decision of this Court, the case stood on the docket .as if no transfer had ever been made, and it was his duty to proceed and try it. Being disqualified by the statute, he should have transferred it.
Thé Court below is directed to issue a peremptory mandamus.